           IN THE UNITED STATES DISTRICT COURT FOR THE
                  WESTERN DISTRICT OF OKLAHOMA

RASHAWN MCKINLEY and                          )
    KENTRELL WILLIAMS,                        )
                                              )
                          Plaintiffs,         )
                                              )      CIV-19-172-C
v.                                            )
                                              )
CORE CIVIC, et. al.,                          )
                                              )
                          Defendants.         )

                     REPORT AND RECOMMENDATION

      Plaintiffs, state prisoners appearing pro se and in forma pauperis, bring this

action pursuant to 42 U.S.C. § 1983. The matter has been referred to the

undersigned Magistrate Judge for initial proceedings consistent with 28 U.S.C.

§636(b)(1)(B). Having reviewed the sufficiency of the Amended Complaint

pursuant to 28 U.S.C. § 1915A and 1915(e)(2)(B), the undersigned recommends

certain of Plaintiffs’ claims be dismissed.

I. Background Information

      Plaintiffs filed their initial Complaint on February 22, 2019. Doc. No. 1.

Following some delay in Plaintiffs properly seeking to leave to proceed in forma

pauperis and/or pay the requisite filing fee, the Court issued an Order on April 9,

2019, explaining, inter alia, that because the allegations contained within their
Complaint were written entirely in the first person, the Court was unable to

decipher whether one or both of them was attempting to assert each claim. See

generally Doc. No. 13. The Court provided Plaintiffs an opportunity to cure the

deficiencies discussed within the Order by filing an amended pleading. Id. at 10.

      On April 29, 2019, Plaintiffs filed an Amended Complaint. See generally

Doc. No. 17 (“Am. Comp.”). Construing the same broadly, it appears Plaintiffs

are attempting to assert twelve claims. Specifically, Plaintiff McKinley asserts a

First Amendment retaliation claim, see id. at 10-11, an Eighth Amendment claim

based on excessive force, see id. at 11-12, and two such claims based on

inadequate medical care.     Id. at 13-15.       Plaintiff Williams asserts a First

Amendment retaliation claim, see id. at 15-16, an Eighth Amendment claim based

upon excessive force, see id. at 15-16, and an Eighth Amendment claim based

upon inadequate medical care. Id. at 20-21. Plaintiffs jointly assert two First

Amendment retaliation claims, see id. at 16-19, and three Eighth Amendment

claims based upon conditions of confinement. Id. at 16-20. Finally, Plaintiffs

name twelve Defendants in their Amended Complaint: Lieutenant E. Hebert;

Lieutenant Hall; Mrs. Beaming, whom they identify as a doctor; Core Civic

medical staff; Case “Contalor” Light; Commanding Officer (“CO”) Lee; Sergeant

Vansteenbergh; CO Beard; Core Civic Sort Team; CO Cavin; Unit Manager

                                             2
Battles, and Sgt. Plural. Id. at 1-2, 5-8, 15.

II. Screening of Prisoner Complaints

      A federal district court must review complaints filed by prisoners seeking

relief against a governmental entity or an officer or employee of a governmental

entity. 28 U.S.C. § 1915A(a). After conducting an initial review, the court must

dismiss a complaint or any portion of it presenting claims that are frivolous,

malicious, fail to state a claim upon which relief may be granted, or seek monetary

relief from a defendant who is immune from such relief. 28 U.S.C. §§ 1915A(b).

      In conducting this review, the reviewing court must accept the plaintiff's

allegations as true and construe them, and any reasonable inferences to be drawn

from the allegations, in the light most favorable to the plaintiff. Kay v. Bemis,

500 F.3d 1214, 1217 (10th Cir. 2007). Although a pro se litigant’s pleadings are

liberally construed, Haines v. Kerner, 404 U.S. 519, 520 (1972), “[t]he burden is

on the plaintiff to frame a ‘complaint with enough factual matter (taken as true)

to suggest’ that he or she is entitled to relief.” Robbins v. Oklahoma, 519 F.3d

1242, 1247-48 (10th Cir. 2008) (quoting Bell Atl. Corp. v. Twombly, 550 U.S.

544, 556 (2007)). The allegations in a complaint must present “enough facts to

state a claim to relief that is plausible on its face.” Twombly, 550 U.S. at 570.

Further, a claim is frivolous “where it lacks an arguable basis either in law or in

                                                 3
fact” or is “based on an indisputably meritless legal theory.” Neitzke v. Williams,

490 U.S. 319, 325, 327 (1989).

III. Plaintiffs’ Independent Claims

      As explained above, Plaintiffs jointly assert five claims in this lawsuit.

Permissive joinder of parties is governed by Rules 20 and 21 of the Federal Rules

of Civil Procedure. Rule 20(a) provides, in pertinent part:

      (1) Persons may join in one action as plaintiffs if:

      (A) they assert any right to relief jointly, severally, or in the
      alternative with respect to or arising out of the same transaction,
      occurrence, or series of transactions or occurrences; and

       (B) any question of law or fact common to all plaintiffs will arise in
      the action.

Fed. R. Civ. P. 20(a). “Generally, ‘[R]ule 20(a) is aimed at promoting trial

convenience and expediting the final determination of disputes, thereby

preventing multiple lawsuits.’” Birdwell v. Glanz, 314 F.R.D. 521, 524 (N.D.

Okla. 2015) (quoting Sprint Commc’ns Co., L.P. v. Theglobe.com, Inc., 233

F.R.D. 615, 616 (D. Kan. 2006)). Each of Plaintiffs’ joint claims are based upon

essentially the same set of factual occurrences and are asserted against the same

Defendants. Am. Comp. at 16-20. Thus, as to those claims, Plaintiffs clearly

meet Rule 20(a)’s requirements for joinder.

      However, in addition to their jointly asserted claims, Plaintiffs also assert
                                            4
seven claims individually that rely on independent factual circumstances and/or

allegations that are unrelated to their fellow Plaintiff. For example, Plaintiff

McKinley asserts an Eighth Amendment claim of inadequate medical care based

upon allegations that Defendant Beaming failed to provide the proper medication

for Plaintiff’s mental health condition(s). Id. at 13-14. Plaintiff Williams asserts

an Eighth Amendment claim of excessive force based upon allegations that on

December 19, 2018, Defendant Vansteenbergh placed his fingers inside Plaintiff

Williams’ handcuffs. Id. at 15-16.

      “While joinder is encouraged to promote judicial economy, the Federal

Rules do not contemplate joinder of different actions against different parties

which present entirely different factual and legal issues.” Shelton v. City of Salina,

No. 19-3039-SAC, 2019 WL 1877161, at *3 (D. Kan. April 26, 2019) (quotations

omitted). Where there is misjoinder of parties or claims, Rule 21 allows the court,

on its own initiative at any stage of the litigation, to drop any party or sever any

claim. See Fed. R. Civ. P. 21 (“On motion or on its own, the court may at any

time, on just terms, add or drop a party. The court may also sever any claim

against a party.”); see also Nasious v. City & Cty. of Denver Sheriff’s Dep’t, 415

F. App’x 877, 881 (10th Cir. 2011) (explaining that to remedy misjoinder, a court

has two options: (1) misjoined parties may be dropped or (2) any claims against

                                             5
misjoined parties may be severed and proceeded with separately).

      Here, Plaintiffs have failed to satisfy both prongs of Rule 20(a)’s

requirements for permissive joinder with regard to their numerous independently

asserted claims. Even under Rule 20(a)’s liberal standard, a review of Plaintiffs’

Amended Complaint reflects that, with the exception of the five jointly asserted

claims, each Plaintiff asserts a claim for relief for separate claims of constitutional

deprivations. These alleged deprivations were caused by different Defendants,

and the alleged injuries vary greatly depending on the differing factual

circumstances alleged by each Plaintiff. See Gillon v. Fed. Bureau of Prisons,

424 F. App’x 722, 725-26 (10th Cir. 2011) (holding that the amended complaint,

combining separate and unrelated claims arising out of different incidents, was

“clearly insufficient for purposes of Rule 20(a)”).

      Plaintiffs’ independent claims also fail to satisfy the second prong of the

requirements for permissive joinder. Although Plaintiffs’ claims allege

constitutional deprivations, with the exception of the five claims asserted jointly,

each Plaintiff has asserted claims involving different factual circumstances and

potentially different legal issues, including exhaustion of administrative remedies,

that militate against joinder. See, cf., 42 U.S.C. § 1997e(a) (no action may be

brought by prisoner with respect to prison or jail conditions unless the prisoner

                                              6
has exhausted available administrative remedies); see also, cf., Owens v. Hinsley,

635 F.3d 950, 952 (7th Cir. 2011) (“[U]nrelated claims against different

defendants belong in separate lawsuits, not only to prevent the sort of morass

produced by multi-claim, multi-defendants suits like this one, but also to ensure

that prisoners pay all fees required under the Prison Litigation Reform Act, see 28

U.S.C. § 1915(b), (g).” (quotations omitted)).

      Additionally, Plaintiffs have each submitted claims that require

individualized screening pursuant to 28 U.S.C. § 1915. Because 28 U.S.C.

§ 1915(g) imposes a “strike” upon the dismissal of a frivolous pleading, joinder

in this instance might result in one Plaintiff avoiding the risk of a “strike” under

28 U.S.C. § 1915(g) if the other Plaintiff states a claim. This result is inconsistent

with the goals of 28 U.S.C. § 1915 to curb frivolous complaints and appeals filed

in federal courts. See George v. Smith, 507 F.3d 605, 607 (7th Cir. 2007)

(“Unrelated claims against different defendants belong in different suits, . . . to

ensure that prisoners pay the required filing fees - for the Prison Litigation Reform

Act limits to [three] the number of frivolous suits or appeals that any prisoner may

file without prepayment of the required fees.”); see also, cf., Dopp v. Jones, No.

CIV–14–961–D, 2014 WL 5795787, at *1 (W.D. Okla. Nov. 6, 2014) (“The Court

stands by its conclusion that Plaintiff may not avoid the filing restrictions of

                                             7
§ 1915(g) by improperly joining two unrelated actions in one pleading and he is

entitled to proceed IFP only for an action that satisfies the imminent danger

exception.”).

      Based on this analysis, the undersigned finds that only those claims

Plaintiffs have asserted jointly should proceed as they arise from the same

occurrences, involve the same or similar legal issues, and are asserted against the

same Defendants. Plaintiffs’ jointly asserted causes of action are contained within

Claims Six, Seven, and Eight and are comprised of two First Amendment

retaliation claims and three Eighth Amendments claims based upon conditions of

confinement. Am. Comp. at 16-20.

      The undersigned finds that Plaintiffs’ seven independent claims do not arise

out of the same transaction or occurrence and no question of fact is common to

each claim. Thus, the Court should conclude that Plaintiffs have misjoined the

independent claims and their corresponding Defendants. The undersigned further

finds that severing the seven independent claims would not prejudice Plaintiffs as

the events upon which each claim relies occurred in 2018 or 2019 and therefore,

Plaintiffs are not at risk of their claims being time-barred upon refiling of separate

lawsuits. See Kerchee v. Smith, No. CIV–11–459–C, 2011 WL 4497778, at *3

(W.D. Okla. July 6, 2011) (noting that in considering whether to sever claims that

                                             8
were improperly joined, “the Court should consider whether dismissal would

result in expiration of the limitations period before the Plaintiffs could file a new

suit.” (citing Nasious, 415 F. App’x at 881)). Accordingly, pursuant to Fed. R.

Civ. P. 21, Plaintiffs’ independent claims and the corresponding Defendants

should be dismissed without prejudice.

IV. First Amendment Claims1

       a. Claim Six

       In their sixth claim, Plaintiffs describe a nine to ten day time period in

January 2019 in which the sink in their cell would only release hot water. Am.

Comp. at 16-17. They reported the issue to various Defendants but it was not

fixed for approximately ten days. Id. Based on these allegations, Plaintiffs assert

a First Amendment retaliation claim.

       First Amendment retaliation claims are most often brought in the public

employment context. McCook v. Springer Sch. Dist., 44 F. App’x 896, 903 (10th

Cir. 2002).    However, when a plaintiff is not an employee of and has no

contractual relationship with the defendant, Tenth Circuit caselaw suggests

applying the substantive standard set forth in Worrell v. Henry, 219 F.3d 1197



1
 As the undersigned has recommended that Claims Six, Seven, and Eight proceed, the Court is
obligated to review the same pursuant to 28 U.S.C. § 1915A(b) and 1915(e)(2)(B).
                                                9
(10th Cir. 2000). The Worrell standard requires proof of the following elements

to support a First Amendment retaliation claim: (1) that the plaintiff was engaged

in constitutionally protected activity; (2) that the defendant’s actions caused the

plaintiff to suffer an injury that would chill a person of ordinary firmness from

continuing to engage in that activity; and (3) that the defendant’s adverse action

was substantially motivated as a response to the plaintiff’s exercise of

constitutionally protected conduct. Id. at 1212; see also, cf., McCook, 44 F. App’x

at 902 (applying Worrell standard outside the public employment context).

      In order to allege constitutionally protected activity, and thus establish the

first element of a First Amendment retaliation claim, the speech in question must

relate to a matter of public concern. See Denson v. Maufeld, No. 09–cv–02087–

WYD–KLM, 2010 WL 3835834, at *11 (D. Colo. May 19, 2010) (noting that a

First Amendment retaliation claim asserted by a pro se inmate requires the subject

speech to “involve a matter of public concern or an issue of public importance”

(quotations omitted)); Anglin v. City of Aspen, Colo., 552 F.Supp.2d 1205, 1227

(D. Colo. 2008) (applying Worrell to require the subject speech relate to a matter

of public concern in considering First Amendment claim brought under 42 U.S.C.

§ 1983 by state pre-trial detainee). See also McElroy v. Lopac, 403 F.3d 855, 858

(7th Cir. 2005) (holding that an inmate’s inquiry about pay for lost job was not a

                                           10
matter of public concern and therefore, not entitled to First Amendment

protection).

      The only speech and/or conduct Plaintiffs include in their allegations

underlying this claim involves their reporting of the water problem in their cell.

Based on the law and analysis previously discussed, it is highly unlikely their

reports would constitute protected speech. Id. However, it is unnecessary to

resolve this issue because Plaintiffs’ claim clearly fails under the second and third

elements as they do not allege any retaliatory conduct on the part of any

Defendant. Id. Plaintiffs indicate the repairs were delayed for ten days but they

do not allege a defendant took any adverse action against them due to their

reporting or requests for repair, nor do they indicate the repairs were delayed due

to the same. Thus, Plaintiffs’ First Amendment retaliation claim included within

their sixth claim for relief should be dismissed. See Peterson v. Shanks, 149 F.3d

1140, 1144 (10th Cir. 1998) (noting that a prisoner must identify “specific facts”

to establish retaliation); Morris v. Fallin, No. CIV-16-1297-D, 2017 WL

1683906, at *15 (W.D. Okla. March 29, 2017) (recommending dismissal of First

Amendment retaliation claim where the plaintiff failed to include specific factual

allegations regarding retaliatory conduct related to the plaintiff’s protected

conduct), adopted, 2017 WL 2709755 (W.D. Okla. June 23, 2017).

                                            11
      b. Claim Seven

      In their seventh claim, Plaintiffs again purport to assert a First Amendment

retaliation claim. Similar to the previous claim, however, they fail to allege any

particular protected activity or retaliatory conduct.      Plaintiffs state that on

December 19, 2018, CO Norman did not serve them lunch and when they inquired

as to why, CO Norman explained that Lt. Hall and CO Light told CO Norman that

Plaintiffs were on food port restriction. Am. Comp. at 18. CO Light subsequently

stated that only Lt. Hall had indicated Plaintiffs were on food port restriction. Id.

After Plaintiffs began kicking and beating on the door, two employees asked why

they were behaving in that manner and Plaintiffs explained they had not received

lunch. Id. Both employees said that they would check into it. Id.

      Plaintiffs have not asserted any allegations indicating retaliatory conduct

occurred in relation to speech or activity on their part. According to the Amended

Complaint, Plaintiffs were being denied lunch prior to any action on their part and

they do not allege any retaliatory conduct occurred after they complained about

the same. Thus, Plaintiffs’ First Amendment retaliation claim set forth in claim

seven should be dismissed for failure to state a claim upon which relief could be

granted. See Morris, supra.




                                            12
V. Eighth Amendment Claim (Claim Seven)

      Plaintiffs contend that on December 29, 2018, they were not served lunch.

Am. Comp. at 18-19. The Eighth Amendment requires prison and jail officials to

provide humane conditions of confinement guided by “contemporary standards

of decency.” Estelle v. Gamble, 429 U.S. 97, 103 (1976). The Supreme Court has

acknowledged that the Constitution “does not mandate comfortable prisons, and

only those deprivations denying the minimal civilized measure of life’s

necessities are sufficiently grave to form the basis of an Eighth Amendment

violation.” Wilson v. Seiter, 501 U.S. 294, 298 (1991) (citations and quotations

omitted). Indeed, prison conditions may be “restrictive and even harsh . . . .”

Rhodes v. Chapman, 452 U.S. 337, 347 (1981). “Under the Eighth Amendment,

[prison] officials must provide humane conditions of confinement by ensuring

inmates receive the basic necessities of adequate food, clothing, shelter, and

medical care and by taking reasonable measures to guarantee the inmates’ safety.”

McBride v. Deer, 240 F.3d 1287, 1291 (10th Cir. 2001) (quotations omitted).

      Because the sufficiency of a conditions of confinement claim depends upon

“the particular facts of each situation; the ‘circumstances, nature, and duration’ of

the challenged conditions must be carefully considered.” Despain v. Uphoff, 264

F.3d 965, 974 (10th Cir. 2001) (quoting Johnson v. Lewis, 217 F.3d 726, 731 (9th

                                            13
Cir. 2000)). “While no single factor controls . . . the length of exposure to the

conditions is often of prime importance.” Despain, 264 F.3d at 974. As the

severity of the conditions to which an inmate is exposed increases, the length of

exposure required to make out a constitutional violation decreases. Accordingly,

“minor deprivations suffered for short periods would not rise to an Eighth

Amendment violation, while ‘substantial deprivations . . .’ may meet the standard

despite a shorter duration.” Id.

       Missing one meal does not constitute a deprivation so serious as to

implicate Eighth Amendment concerns and Plaintiffs do not indicate any lasting

harm resulting from the same.      See Toevs v. Millyard, 563 F. App’x 640, 646

(10th Cir. 2015) (“A one-time denial of ‘nine consecutive meals’ during a three-

day period for . . . infractions simply does not rise to the level of a constitutional

violation in the absence of any lasting harm or injury and a culpable state of

mind.”). Accordingly, Plaintiffs’ Eighth Amendment conditions of confinement

claim based upon missing one meal on December 19, 2018 should be dismissed.

                              RECOMMENDATION

      Based on the foregoing findings, it is recommended the causes of action

included within Plaintiffs’ Claims One, Two, Three, Four, Five, and Nine be

dismissed without prejudice, pursuant to Federal of Civil Procedure 21, as

                                             14
improperly joined in this lawsuit. Additionally, the undersigned recommends

Plaintiffs’ First Amendment claims within Claims Six and Seven and Plaintiffs’

Eighth Amendment claim based upon conditions of confinement also within

Claim Seven be dismissed without prejudice for failure to state a claim upon

which upon which relief can be granted. As a result, Defendants Lt. E. Hebert, Dr.

Beaming, Sgt. Vansteenbergh, CO Beard, and the Core Civic Sort Team should

be dismissed. Plaintiffs’ Eighth Amendment claims based upon conditions of

confinement asserted in Claims Six and Eight should proceed at this time.2

       Plaintiffs are advised of their right to file an objection to this Report and

Recommendation with the Clerk of this Court by May 27th , 2019, in accordance

with 28 U.S.C. § 636 and Fed. R. Civ. P. 72. The failure to timely object to this

Report and Recommendation would waive appellate review of the recommended


2
  The undersigned notes that on May 6, 2019, United States Magistrate Judge Suzanne Mitchell
issued a Report and Recommendation in another lawsuit brought in this Court by Plaintiff
Kentrell Williams, see Williams v. Plural, et. al., Case No. CIV-19-396-C, Doc. No. 5. Therein,
Judge Mitchell recommended dismissal of several of Plaintiff Williams’ claims because they
were duplicative of claims asserted in multiple lawsuits Plaintiff Williams has filed in this
Court, including the present lawsuit. Id. Among the claims Judge Mitchell recommended
dismissing based on their duplicative nature is an Eighth Amendment excessive force claim that
Plaintiff Williams asserted as Claim Five in the present lawsuit. As set forth herein, the
undersigned has recommended dismissing said claim as improperly joined. The undersigned
notes that Plaintiff Williams’ folly in improperly asserting the same claim in multiple lawsuits
does not negate the fact that said claim is improperly joined in the present lawsuit. Notably,
among the remaining claims Judge Mitchell recommended dismissing based upon their
duplicative nature are Claim Six, which the undersigned has recommended proceed at this time,
and Claim Eight, which the undersigned has recommended dismissing based upon Plaintiffs’
failure to state a claim upon which relief can be granted.
                                                  15
ruling. Moore v. United States, 950 F.2d 656 (10th Cir. 1991); cf. Marshall v.

Chater, 75 F.3d 1421, 1426 (10th Cir. 1996) (“Issues raised for the first time in

objections the magistrate judge’s recommendation are deemed waived.”).

      This Report and Recommendation does not dispose of all issues referred to

the undersigned Magistrate Judge in the captioned matter.

      Dated this   7th   day of   May , 2019.




                                          16
